—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him after a jury trial of attempted grand larceny in the second degree (Penal Law §§ 110.00, 155.40 [2] [b]). There is no merit to his contention that he was denied effective assistance of counsel. Although defense counsel sought dismissal of the second count of the indictment on an erroneous theory, defendant was not deprived of an effective defense on that count. County Court instructed the jury that instilling fear of personal harm or damage to property is an element of the crime of grand larceny by extortion, and defense counsel vigorously cross-examined the prosecution witnesses with respect to that element. The jury found defendant not guilty of the first count of the indictment, and we conclude that, considered in its entirety, the representation of defendant at trial was meaningful (see, People v Baldi, 54 NY2d 137, 147). We also conclude that the sentence is neither unduly harsh nor severe. (Appeal from Judgment of Erie County Court, Rogowski, J. — Attempted Grand Larceny, 2nd Degree.) Present— Green, J. P., Pigott, Jr., Balio and Fallon, JJ.